internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si plr date date re legend decedent trust date date date date state x trust a_trust b w x y z bank m brother beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary this is in response to your letter dated date in which you requested rulings on the application of the generation-skipping_transfer gst tax provisions of chapter of the internal_revenue_code with respect to proposed trust modifications according to your submission decedent died testate on date prior to date a resident of state x pursuant to article four sec_4 of his will decedent exercised his limited_power_of_appointment over property contained in trust a created on date and trust b created on date pursuant to the exercise of these powers the corpus of trust a and the corpus of trust b were combined and held as one trust trust and distributed under the terms of such trust pursuant to article sec_4 of decedent’s will the trustees of trust are to pay the income from trust quarterly on a per capita basis to the grandchildren of decedent’s father upon the death of each grandchild of decedent’s father the income is to be paid to such grandchild’s issue per stirpes the share of income allotted to any grandchild dying without issue is to be divided pro_rata among the surviving grandchildren and issue of deceased grandchildren then receiving income the income will continue to be payable to the successive issue of decedent’s father until twenty-one years after the death of the last surviving issue of decedent’s father who was living on date upon such date trust will terminate and the trustees are to distribute the principal to those beneficiaries then receiving income in such proportions as represent the percentage amount of income that each beneficiary was receiving on the date trust terminated pursuant to article seven of decedent’s will decedent appointed w x y and z as executors of his estate and as trustees of any trust established under the terms of decedent’s will w x y and z as executors are given the power to appoint any corporate fiduciary as agent custodian co-executor or co-trustee under article eight of decedent’s will the trustees are authorized to exercise the following powers in addition to those given by law a to invest in accept and retain any real or personal_property including stock of a corporate fiduciary or its holding_company without restriction to legal investments b to sell exchange partition or lease for any period of time any real or personal_property and to give options therefor for cash or credit with or without security c to borrow money from any person including any fiduciary acting under the will and to mortgage or pledge any real or personal_property d to hold shares of stock or other_securities in nominee registration form e to engage in litigation and compromise arbitrate or abandon claims f to make distributions in cash or in_kind at current values or partly in each allocating specific assets to particular distributees on a non-pro rata basis and for such purposes to make reasonable determinations of current values g to determine the apportionment of receipts and expenses including extraordinary cash dividends stock_dividends capital-gain dividends of regulated_investment_companies and proceeds and expenses of the sale of unproductive real_estate between income and principal such apportionment to be made so as to balance fairly the interests of any income_beneficiary and remaindermen and h to make elections decisions concessions and settlements in connection with all income estate inheritance gift or other tax returns and the payment of such taxes without obligation to adjust the distributive_share of income or principal of any person affected thereby the trustees have no power to make discretionary distributions of corpus from trust to any beneficiary similarly the trustees are not authorized to prematurely terminate or accelerate any beneficial_interest in the trust property under the laws of state x trustees must administer trust property so as to adequately protect and preserve the respective interests of the income beneficiaries and the remaindermen of the trust on date z resigned as a trustee of trust it is represented that no additions constructive or otherwise have been made to trust since date the remaining trustees propose to petition the local court to appoint bank m as a co-trustee of trust with all rights powers duties and responsibilities granted to the original trustees establish procedures for the appointment of successor individual trustees specifically when w or x becomes unable or unwilling to continue to serve as a trustee for any reason whatsoever the living children of w or x as the case may be and if none are able or willing to act then the living grandchildren of w or x who are at least years of age shall by majority vote appoint one of the lineal_descendants of w or x as the case may be who is at least years of age as a successor trustee in the event such successor trustee or any successor thereto becomes unable or unwilling to act or continue as a successor trustee for any reason whatsoever the preceding sentence shall be reapplied as often as necessary in the absence of a majority vote the trusteeship will remain vacant until such time if any that the individuals entitled to select a successor trustee do so by majority vote the individuals entitled to select a successor trustee shall have no power of any nature whatsoever to remove an individual once appointed allow the descendants of brother decedent’s deceased brother who predeceased him who are beneficiaries of trust to appoint a descendant of brother as an additional trustee of trust and the successors thereto in accordance with the same powers granted to the descendants of w and x provided above provide that if y is unable or unwilling to continue as a trustee for any reason whatsoever such vacancy will not be filled provide that in the event no trustee is serving a court of competent jurisdiction will appoint a corporate fiduciary as successor trustee and permit the individual trustees serving from time to time by majority vote to remove the corporate trustee the individual trustees may appoint at any time by majority vote a successor corporate trustee the individual trustees are not required to appoint a successor corporate trustee any subsequently appointed successor corporate trustee would serve with the then-serving trustees with all rights powers duties and responsibilities granted to the original trustees you have requested the following rulings the proposed modifications will neither create a general_power_of_appointment under sec_2041 or sec_2514 in w x y or beneficiarie sec_1 - by allowing such persons to participate in the appointment of additional or successor trustees or the removal and replacement of the corporate trustee nor will the modifications cause the corpus of trust to be included in the gross_estate of w x y or beneficiarie sec_1 - the appointment of trustees by beneficiarie sec_1 - will not be deemed to be transfers for federal gift_tax purposes and will not constitute taxable_gifts pursuant to sec_2501 the proposed modifications to trust authorizing the appointment of additional and successor individual trustees and the removal and possible replacement of the corporate trustee will not cause the trust to lose status under of the tax_reform_act_of_1986 as exempt from application of gst tax under chapter of the code the proposed modifications will not be treated as additions or constructive additions to trust and all distributions from and upon the termination of trust will be exempt from gst tax ruling requests and sec_2041 provides that the value of the gross_estate shall include the value of all property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 of the estate_tax regulations provides that if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment a power to amend only the administrative provisions of a_trust instrument which cannot substantially affect the beneficial_enjoyment of the trust property or income is not a power_of_appointment the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment sec_2501 imposes a tax on the transfer of property by gift by any individual sec_2511 provides in part that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power the definition of a general_power_of_appointment under sec_2514 is the same as provided in sec_2041 sec_25_2514-1 of the gift_tax regulations contains provisions similar to sec_20_2041-1 discussed above in this case the powers exercisable by the trustees do not include any discretionary powers over either income or principal and the trustees are prohibited from prematurely terminating or accelerating any beneficial_interest in the trust in view of the terms of the trust modifying trust to permit individuals who may also be beneficiaries of trust to appoint and be appointed as additional or successor trustees or to remove and replace the corporate trustee will not have the affect of creating a general_power_of_appointment in any such individual for purposes of sec_2041 or sec_2514 accordingly the modifications will not cause the corpus of trust or any portion thereof to be included in the gross_estate of w x y or beneficiarie sec_1 - under sec_2041 compare revrul_95_58 1995_2_cb_191 where the trustee had broad discretionary powers over trust income and corpus additionally the appointment of trustees by beneficiarie sec_1 - will not be deemed transfers of property for federal gift_tax purposes and will not constitute taxable_gifts pursuant to sec_2501 ruling requests and sec_2601 of the code provides that a tax is imposed on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to mean a taxable_termination a taxable_distribution or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the gst tax provisions of chapter will not apply to any generation- skipping transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of principal added to the trust after date or out of income attributable to principal so added sec_26_2601-1 describes constructive additions to trusts in certain situations involving powers of appointment and relief from liability in general modifications that change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided for under the terms of the trust instrument will cause an exempt trust to lose its exempt status in this case the trustees of trust have represented that there have been no additions to trust after date in addition the proposed modifications relate to the appointment and replacement of successor trustees under the terms of article four of decedent’s will the trustees of trust have no discretionary powers to distribute income or corpus to the beneficiaries and the trustees are prohibited from prematurely terminating or accelerating any beneficial_interest in the trust property we conclude that based on the facts presented and the terms of trust the proposed modifications will not result in any change in the quality value or timing of any beneficial_interest in the trust consequently the modifications will not affect the exempt status of the trust with respect to the generation- skipping transfer_tax also the proposed modifications will not be treated as additions or constructive additions to trust therefore provided that no additions constructive or otherwise are subsequently made to trust all distributions from and upon the termination of trust will be exempt from gst tax this ruling is based on the representations noted above and the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office except as specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely industries george masnik chief branch by assistant chief_counsel passthroughs and special enclosure copy for sec_6110 purposes
